Citation Nr: 0729211	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-20 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
concussion, to include dizziness, loss of balance, and 
headaches.

3.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the claims folder, the Board finds that 
further development is needed before a decision can be issued 
on the merits of the veteran's claims.  Such development 
would ensure that his due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  In 
particular, the Board notes that the veteran's service 
medical appear to have been destroyed in a fire at the 
National Personnel Records Center (NPRC), and have not been 
located, even though the RO attempted to obtain morning 
reports and Surgeon General's Office reports.  Under such 
circumstances, there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

In filing his claim for service connection for bilateral 
hearing loss, the veteran reported that he was issued hearing 
aids in January 2001 by the VA Outpatient Clinic in 
Pensacola, Florida.  See February 2002 VA Form 21-526.  No VA 
audiologic records, however, have been associated with the 
claims folder.  The RO should obtain the veteran's complete 
VA treatment records from this facility.  

The veteran also submitted the appropriate forms authorizing 
and consenting to the release of records from White Wilson 
Medical Center (White Wilson) and Fort Walton Beach Medical 
Center (Fort Walton).  He reported that he had received 
treatment for various conditions at White Wilson for several 
years and that he had received treatment at Fort Walton for 
dizziness in December 2000.  See March 2002 VA Forms 21-4142.  
Records from both facilities were obtained by the RO, to 
include records dated December 2000 from Fort Walton and 
records dated between August 1998 and December 2001 from 
White Wilson.  In his June 2004 VA Form 9, however, the 
veteran indicates that he began seeking treatment at White 
Wilson in 1955.  He also indicates that records from Fort 
Walton since December 2000 would show that he sought 
treatment for high blood pressure and was also seen many 
times for dizziness and headaches.  As the veteran's complete 
treatment records from Fort Walton and White Wilson were not 
obtained, the RO should request the veteran's authorization 
and consent for the release of complete records from these 
facilities, and should obtain those records if such consent 
is received.  

This remand will also give the veteran an opportunity to 
receive the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Advise the veteran that records and 
evidence proximate to his service in July 
1955 or records which reference the date 
of onset of the claimed disorder would be 
persuasive evidence.  The veteran should 
be reminded that he may submit 
alternative types of records, such as, 
but not limited to, employment medical 
records, pharmacy records, statements 
from employers, fellow employees, or 
others who observed relevant symptoms.


2.  Obtain the veteran's complete VA 
treatment records from the VA Outpatient 
Clinic in Pensacola, Florida.

3.  Request the veteran's authorization 
and consent for the release of his 
complete records from Fort Walton Beach 
Medical Center and White Wilson Medical 
Center.  Obtain the records if 
authorization is given.  If compete 
records are unavailable, request 
administrative records which reflect when 
the veteran was first treated at that 
facility.

4.  Thereafter, readjudicate the claims, 
after conducting any additional 
development deemed necessary, including 
conducted VA examination(s) if needed.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


